NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JOHN BERRY, DIRECTOR, OFFICE OF
PERSONNEL MANAGEMENT,'
Petitioner,
V.
RHONDA K. CONYERS AND DEVON HAUGHTON
NORTHOVER,
Resp0ndents,
AND _
MERIT SYS"l`EMS PROTECTION BOARD,
Resp0ndent.
2011-3207
Petiti0n for Review of the Merit Systems Pr0tec1;i0n
B0ard in consolidated case n0s. CH0752090925-R-1 and
AT0752100184-R-1.
ON MOTION
0 R D E R
Rh0nda K. C0nyers, Dev0n Haught0n N0rth0ver, and
the Merit SyStems Pr0tecti0n B0ard move without

BERRY V. CONYERS 2
opposition for an extens' f
1on 0 ti1ne, until January 20, 2012,
to 51e their responsive briefs
Upon consideration thereof
I'r ls ORDERE1:) THAT:
The motion for an extension of time is granted The
` d
revise official caption is reflected above
FoR THE CoUR'r
DEC 1 4 2011
CCf
/s/ J an Horbaly
Date J an Horbaly
Clerk "
Abby C. Wright, Esq.
Andres M. Graja1es, Esq. 84 c0ugi: ron
Jeff[.ey  Gauger’ ESq_ THE FEDERAL ClRCUlT
524 955 14 2011
.lAN HOPA§.Y
CLERK